Citation Nr: 9930759	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-01 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to additional compensation for a service-
connected disability on account of dependents for accrued 
benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from August 1941 to 
November 1944.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained.  

2.  A September 1947 rating decision granted service 
connection for an anxiety disorder and assigned a 50 percent 
evaluation from November 26, 1944.  

3.  Pursuant to a November 1949 VA request for information 
regarding his dependents, the veteran submitted evidence in 
December 1949 of his dependent spouse and child and was 
awarded additional compensation under Public Law 339, 
effective October 10, 1949, which authorized entitlement to 
additional compensation on account of dependents for veterans 
with service-connected disabilities rated 50 percent or more 
disabling.  

4.  A July 1953 rating decision reduced the evaluation for 
the veteran's service-connected anxiety reaction to 30 
percent, effective August 31, 1953, at which time he was no 
longer eligible to receive additional compensation benefits 
for a dependent spouse and child.  

5.  Following passage of Public Law 95-479, which was 
effective October 1, 1978, and which provided additional 
compensation on account of dependents for veterans with 
service-connected disabilities rated at least 30 percent 
disabling, a mass mailing was sent to all veterans rated 30 
percent or more disabling, informing them of the new law and 
requesting that they submit evidence of any dependents in 
order to qualify for additional compensation.  

6.  The veteran died on January [redacted], 1997, never having 
resubmitted evidence of any dependents since enactment of 
Public Law 95-479.  


CONCLUSION OF LAW

There are no accrued benefits available for payment in this 
case.  38 U.S.C.A. §§ 1115, 1135, 5101, 5107, 5110(g), 5121 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.114(a), 3.1000 
(1999); Public Law 95-479(effective October 1, 1978).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that while the veteran's 30 percent 
evaluation for anxiety reaction did not entitle him to 
additional compensation for dependents prior to October 1, 
1978, the effective date of Public Law 95-479, that law 
entitled him to additional compensation thereafter because 
she was his dependent spouse.  The appellant claims that the 
veteran should have been awarded such additional benefits 
automatically because the information as to his dependents 
had been in his claims file since December 1949, when he 
submitted requested information regarding his dependent wife 
and child and was awarded additional compensation therefor.  
The appellant also asserts that VA had a duty to notify the 
veteran of the right to additional compensation under Public 
Law 95-479 and that he never received such notification so as 
to know that he had to submit information regarding his 
dependents in order to be awarded the additional 
compensation.  

Effective October 1, 1978, section 102(b) of Public Law No. 
95- 479 amended 38 U.S.C.A. §  1115 by substituting "30 per 
centum" for "50 per centum."  Both § 1115 and Public Law No. 
95-479, as well as the accompanying legislative history to 
Public Law No. 95-479, are silent as to notification 
procedures regarding potential beneficiaries of the new law.  
[The percentage requirement for veterans with peacetime 
service remained 50 percent until Public Law 98-543, section 
112, approved in October 1984, reduced the requirement to 30 
percent, effective from October 1, 1978.]  Thus, as of 
October 1, 1978, additional compensation is payable for 
dependents to a veteran having service-connected disabilities 
evaluated at not less than 30 percent.  38 U.S.C.A. §§ 1115, 
1135; 38 C.F.R. § 3.4(b)(2).  

Upon the death of a veteran any accrued benefits are payable 
to the veteran's spouse, children (in equal shares), or 
dependent parents (in equal shares).  38 U.S.C.A. § 
5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  Accrued benefits are 
defined as periodic monetary benefits to which and individual 
was entitled at death based on evidence in the file at death 
and due and unpaid for a period not to exceed two years prior 
to the last date of entitlement (the veteran's death). 38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

The law provides that a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid or furnished to an individual under the laws 
administered by the Secretary.  38 U.S.C.A. § 5101(a).  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase.  If a 
claim is reviewed on the initiative of VA within one year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  If a claim is reviewed on the 
initiative of VA more than one year after the effective date 
of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of administrative 
determination of entitlement.  If a claim is reviewed at the 
request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of such request.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114(a).  

The veteran was granted service connection for an anxiety 
disorder by a September 1947 rating decision, which assigned 
a 50 percent evaluation from November 26, 1944.  A November 
1949 VA letter notified him that under recently passed 
legislation (Public Law 339, passed by the 81st Congress and 
made effective October 10, 1949) a veteran with a service-
connected disability assigned a 50 percent or greater 
evaluation was entitled to additional compensation on account 
of dependents.  The letter requested that the veteran provide 
information as to his dependents.  After submitting the 
requested information as to his dependent spouse and child in 
December 1949, he was awarded additional compensation for his 
dependents, based on his 50 percent disability evaluation.  
However, as a result of a July 1953 rating decision that 
reduced the veteran's disability evaluation for his anxiety 
reaction from 50 percent to 30 percent, the additional 
compensation benefits on account of his dependents were 
terminated August 31, 1953, the effective dated of the 
reduction.  

Public Law 95-479, which became effective October 1, 1978, 
provided an additional amount of compensation on account of 
dependents for a veteran receiving compensation at the 30 
percent rate or greater.  The record does not reveal that the 
veteran, who died on January [redacted], 1997, submitted an 
application for additional compensation benefits on account 
of dependents at any time after October 1, 1978.  

Initially, the appellant has maintained that VA had a duty to 
reinitiate the payments for the veteran's dependents when the 
law changed in 1978.  In this regard, it is noted that a 
review of the statute, Public Law 95-479, the applicable 
implementing regulation, the VA circular implementing the 
law, DVB Circular 21-78-10, and the laws and regulations 
relating to effective dates for benefits granted under 
liberalizing legislation, fail to indicate in any way that VA 
has a duty to reinitiate payments for dependents when the law 
changed in 1978.  A review of the congressional history also 
fails to indicate in any way that there is a duty to 
reinitiate payments for dependents when the law changed in 
1978 pursuant to Public Law 95-479.  Basically, there can be 
no duty imposed on VA absent statutory authority.  

Further, 38 U.S.C.A. § 5101 provides that a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid or furnished to any individual under 
the laws administered by the Secretary.  38 U.S.C.A. § 5110 
provides that, subject to the provisions of 38 U.S.C.A. § 
5101, where compensation is increased pursuant to any Act, 
the effective date of such award shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act.  In no event shall the award be 
retroactive for more than one year from the date of 
application therefor, or the date of administrative 
determination of entitlement, whichever is earlier.

Thus, reading these two sections together compels the 
conclusion that, in order for a veteran to receive additional 
compensation benefits for a dependent spouse, the veteran 
must submit an application for such benefits.  There is no 
automatic "reinitiation" of payments, unless specified by 
enabling legislation.  In this regard, see the reasoning in 
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  This would be 
reasonable under the circumstances.  A veteran's dependency 
status could have changed over the years.  A requirement that 
VA search the files of all veterans to determine which might 
be potentially eligible to receive the benefit of the 
liberalization legislation under Public Law 95-479, and then 
pay these individuals automatically, would be an extreme 
administrative burden.  Congress would need to specify and 
state that such burden should be undertaken (as a duty to 
reinstate payments automatically).  

This leads us to the appellant's second contention; that 
there was a duty on the part of VA to notify potential 
eligible veterans of the change in law.  She has contended 
that the veteran was not sent notice of his potential 
eligibility for increased benefits, and that he did not 
receive such notice.  It should be noted that the provisions 
of Public Law 95-479 and the legislative history do not 
provide any language showing an intent to impose upon the 
Secretary a duty to notify potential beneficiaries of the 
provisions of the new law.  In Wells v. Principi, 3 Vet. App. 
307, 309 (1992), the United States Court of Appeals for 
Veterans Claims (Court) indicated that where there is no 
clear indication that a statute was enacted with an intent to 
impose on the Secretary a duty to notify potential 
beneficiaries of a new law, the Court cannot otherwise create 
such a duty.  

However, there is a duty to notify potential beneficiaries of 
the provisions of a new law under 38 U.S.C.A. § 7222.  See 
Gold v. Brown, 7 Vet. App. 315 (1995).  Further, the Court in 
Gold held that the regulatory Circular 21-78-10 had the full 
force and effect of law, requiring notification to potential 
beneficiaries of the new law.  In this regard, Circular 21-
78-10 specifically provided that a preprinted computer letter 
was to be sent as soon as possible "(probably mid-
November)" to all veterans in receipt of compensation based 
on 30 percent through 49 percent disability.  Clearly, there 
is reason to state that the VA had a duty to send 
notification to the veteran of his potential eligibility for 
additional benefits under the new law.  It is further noted 
that this circular provided that on the back of the notice to 
eligible veterans would be affixed a claim for additional 
compensation benefits for dependents in the form of a 
declaration of marital and dependency status form.  

The veteran's claims file contains no contemporaneous 
information that such notice was sent to him.  However, a 
review of an oversight hearing for implementation of Public 
Law 95-479, held in Ridley Township, Pennsylvania, in March 
1979 by the Committee of Veterans Affairs of the House of 
Representatives, presented testimony by the Director of the 
Veterans Administration Center, Philadelphia, Pennsylvania, 
which stated that VA, as an agency, preprinted computer 
letters on December 6, 1978, which were released to all 
veterans in receipt of compensation based on either 30 or 40 
percent disability.  It was indicated that this release 
included approximately 19,000 letters being sent to veterans 
under the jurisdiction of the VA Center in the Philadelphia 
area.  It was further noted that the letter indicated that 
additional compensation for dependents was payable to those 
veterans who had either a 30 or 40 percent disability, and 
that the reverse side of the form carried an application for 
providing the information that the VA would need.  Further, 
testimony by different service representatives before this 
committee indicated that there had been a great response by 
veterans to this mailing, and that this had been the most 
widely applied for benefit under Public Law 95-479.  

While there is no direct evidence in the veteran's claims 
file that notice was sent to him regarding the provisions of 
Public Law 95-479, and, specifically, the provisions related 
to increased compensation benefits for dependents of those 
veterans who are rated at 30 percent or more, there is 
indirect evidence by way of the testimony of a VA official 
before a member of Congress that VA, in fact, sent such 
notice to potential eligible veterans in early December 1978, 
with a claims form attached.  The appellant has not provided 
any evidence to show that the mailing did not take place, or 
that the mailing was not sent to the veteran.  There is no 
evidence sufficient to rebut the presumption of regularity 
supporting official acts of public officers in this case.  In 
the absence of clear evidence to the contrary, it must be 
assumed that VA discharged its duty to notify the veteran of 
his eligibility.  Gold at 320.  Furthermore, evidence that 
the mailing was not received was just that: evidence going to 
the question of receipt and not evidence going to the 
question of mailing.  Ashley v. Derwinski, 2 Vet. App. 62 
(1992).  Again, such evidence is insufficient to rebut the 
presumption of regularity supporting the official acts of 
public officers.  In the absence of contrary evidence 
supporting the appellant's mere assertion, it must be 
concluded that the veteran was sent notice about the change 
of law which affected him under Public Law 95-479.  

In the absence of evidence demonstrating that the veteran 
submitted the requested information as to his dependents 
following enactment of Public Law 95-479, the Board concludes 
that he never filed a claim for addition compensation on 
account of dependents.  Because there was no pending claim at 
the time of the veteran's death, there could be no accrued 
benefits owed at the time of death.  Therefore, the Board is 
unable to identify a basis to grant the appellant's claim.  

ORDER

The appeal to establish entitlement to accrued benefits is 
denied.  



		
	M. GREENSTREET
	Member, Board of Veterans' Appeals



 

